IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 30, 2008

                                     No. 08-50351                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


ELIJAH LANG,

                                                  Plaintiff - Appellant,
v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                                                  Defendant - Appellee.



                   Appeal from the United States District Court
                        for the Western District of Texas
                                   6:06-CV-34


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Elijah Lang appeals the decision of the district court
affirming the finding of the Administrative Law Judge (“ALJ”) that Lang is able
to perform work for such sedentary level jobs as ticket seller, cashier, or
assembler, for which there are a substantial number of available jobs in the state
and national economy. Based on those findings, the ALJ ruled that Lang is not
disabled within the meaning of the Social Security Act. In the course of the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 08-50351

deliberations at that level, the ALJ found Lang not credible. The Appeals
Council denied review, after which Lang sought review in the district court
pursuant to 42 U.S.C. § 405(g). The district court affirmed the ALJ, and Lang
timely filed a notice of appeal.
      We have carefully reviewed the entire record on appeal, including the
determinations of the ALJ and the district court, and the law as set forth in the
appellate briefs of the parties and determined by our independent research.
      Considering the well-known standard of appellate review of cases such as
this, i.e., whether substantial evidence in the record viewed in its entirety
supports the decision of the Commissioner and comports with relevant legal
standards, we are convinced that neither the ALJ nor the district court
committed reversible error in ruling for the Commissioner and against Lang on
the issues properly preserved for appellate review. Accordingly, the judgment
of the district court affirming the ALJ and the Commissioner is, in all respects,
      AFFIRMED.




                                        2